[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              APRIL 29, 2005
                               No. 04-13332                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket Nos. 03-21088-CV-KMM
                                      95-00896-CR-KMM

CHARLES MILLER,


                                                          Petitioner-Appellant,

     versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (April 29, 2005)

Before TJOFLAT, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     On December 4, 2001, in United States v. Miller, 281 F. 3d 1285 (11th Cir.
2001) (table), we affirmed appellant’s conviction for conspiracy to import into the

United States more than five kilograms of a substance containing a detectable

amount of cocaine. On April 30, 2003, appellant moved the district court pursuant

to 28 U.S.C. § 2255 to vacate his conviction on fifteen claims of ineffective

assistance on the part of court-appointed trial and appellate counsel. A magistrate

judge considered these claims in the first instance and issued a report

recommending that the district court deny relief. Petitioner objected to the report

and recommendation. One of his objections was that the magistrate judge, in

addressing his fourteenth claim, failed “to address the issue of [counsel’s]

acceptance of approx. $250,000 from representatives of [appellant], and the

potential conflict of interest that this transaction may have precipitated.”1

       The district court adopted the magistrate judge’s report and recommendation

and denied appellant § 2255 relief. We granted a certificate of appealability

(COA) on one issue:

               Whether the district court violated Clisby v. Jones, 960


       1
          The fourteenth claim of ineffective assistance alleged a complete breakdown in the
attorney-client relationship between appellant and trial counsel which deprived him of a fair
trial. Appellant supported this claim with an affidavit in which he stated that while he was
awaiting trial, a fellow inmate told him to watch out for his attorney because he “doesn’t fly
straight.” This, appellant said, heightened his “fears” because his attorney “had already
convinced [him] that [he] needed to call [his] friends ‘in a discreet manner,’ and that they should
raise $250,000 because [he] ‘should know how things work in this country,’ especially this town,
and [o]ne only gets the best Justice that money can buy.” Appellant arranged for the $250,000
payment which, he said, was made to counsel by “Mr. Desmond Ward.”

                                                 2
             F.2d 925, 936 (11th Cir. 1992), by failing to address
             appellant’s claim that trial counsel accepted a $250,000
             bribe from appellant, creating a possible conflict of
             interest.

      In Clisby, we unequivocally instructed district courts to “resolve all

constitutional claims presented in a petition for writ of habeas corpus pursuant to

28 U.S.C. § 2254 [] before granting or denying relief.” 960 F.2d at 927-28. We

were concerned about “piecemeal litigation,” and explained how judicial economy

would be served by a full disposition of such claims. Id. at 935-36. Assuming that

Clisby’s holding applies in the § 2255 context, we find no reason to remand the

case with the instruction that the district court explicitly address the $250,000

matter set out in the COA.

      The magistrate judge’s report to the district court addressed each of

appellant’s fifteen claims of ineffective assistance of counsel, including the

allegations set out in the memorandum appellant submitted with his § 2255 motion.

Among these allegations is the assertion—in support of the fourteenth claim— that

counsel had demanded $250,000 to handle appellant’s case. The district court

addressed the fourteenth claim. Clisby did not require the court to comment on all

of the evidence presented in support of the claim; rather, it simply directed the

court to address the constitutional claim itself, see Clisby, 960 F.2d at 934-36,

which is what the court did.

                                           3
AFFIRMED.




            4